[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO SET ASIDE THE VERDICTS
Plaintiff moves to set aside "the verdict". In fact plaintiff's motion appears to seek to set aside the verdicts on the second and third counts of defendants' counterclaim. The court reads the motion as seeking to set aside all the verdicts because plaintiffs want all "verdicts adverse to plaintiff" set aside.
Plaintiff does not move for judgment notwithstanding the verdict. See Masterson v. Atherton, 149 Conn. 302, 314-315.
On the merits of the motion it is denied as to all verdicts adverse to plaintiff.
O'Neill, J. CT Page 6875